United States Court of Appeals
                                                                   Fifth Circuit
                                                                  F I L E D
                          In the                                   June 7, 2006
     United States Court of Appeals                         Charles R. Fulbruge III
                for the Fifth Circuit                               Clerk
                    _______________

                      m 05-20337
                    _______________




                  RODRIGO MAGANA;
                   MARIA MAGANA,
          INDIVIDUALLY AND AS NEXT FRIEND FOR
MARIA DEL CARMEN AND VICTORIA YERIZZA MAGANA, MINORS,

                                         Plaintiffs-Appellants,

                         VERSUS

           HAMMER & STEEL, INC., ET AL.,

                                         Defendants,

HAMMER & STEEL, INC.; BO-MAC CONTRACTORS, INC.,

                                         Defendants-Appellees.

              _________________________

        Appeal from the United States District Court
            for the Southern District of Texas
                    m 4:03-CV-1406
          ______________________________
Before SMITH, WIENER, and STEWART,
  Circuit Judges.

PER CURIAM:*

   Rodrigo and Maria Magana appeal a take-
nothing judgment entered after a bench trial,
seeking damages for injuries Magana suffered
on the job. We have reviewed the briefs, the
applicable caselaw, and pertinent portions of
the record and have heard the arguments of
counsel. We find no clear error in any of the
district court’s factual findings or any mistake
in its conclusions of law. The judgment is
AFFIRMED, essentially for the reasons given
by the district court.




   *
      Pursuant to 5TH CIR. R. 47.5, the court has deter-
mined that this opinion should not be published and is
not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.

                                                           2